Citation Nr: 1539688	
Decision Date: 09/16/15    Archive Date: 09/24/15

DOCKET NO.  12-11 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for hypertension.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for cirrhosis of the liver.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

6.  Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from November 1968 to October 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the VA Regional Office (RO) in Waco, Texas.

In July 2015, the Veteran testified at a hearing conducted before the undersigned.  A transcript of the hearing has been associated with the claims file.

The issues of higher ratings for PTSD and bilateral hearing loss being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In July 2015, prior to the promulgation of a decision in the appeal, the Veteran withdrew from appellate review his appeal of the claims for the petition to reopen service connection for hypertension and for service connection for sleep apnea and cirrhosis of the liver.

2.  The Veteran has tinnitus that is as likely as not related to his military service.

CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the petition to reopen service connection for hypertension by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for withdrawal of service connection for sleep apnea by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

3.  The criteria for withdrawal of service connection for cirrhosis of the liver by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

4.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Veteran has withdrawn three issues, the Board is granting service connection for tinnitus, and is remanding the other issues on appeal, no discussion of VA's duties to notify and assist is necessary.

	A.  Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn his appeal of the issues of the petition to reopen service connection for hypertension and for service connection for sleep apnea and cirrhosis of the liver.  See July 2015 Hearing Transcript (T.) at 2.  Hence, there remain no allegations of errors of fact or law for appellate consideration of these issues.  Accordingly, the Board does not have jurisdiction to review the appeal of the issues of the petition to reopen service connection for hypertension and for service connection for sleep apnea and cirrhosis of the liver and they are dismissed.

	B.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  

As the Veteran is currently service connected for bilateral hearing loss, in-service acoustic trauma is conceded.  

The Veteran reported having tinnitus at a November 2004 VA examination.  He reported that he could not recall when it began.

The Veteran was afforded a VA examination in March 2011.  He reported the presence of occasional ringing that occurred in one ear (either the right or the left ear).  He reported that it occurred approximately three times a month and lasted for two to three minutes.  The Veteran reported that the onset was in 1972.  The examiner opined that it was generally accepted that head noise that occurred less than once a week and that lasted less than five minutes was consistent with normal auditory function and was not clinically significant or typical of an etiology of noise exposure.  The examiner opined that, therefore, it was less likely than not that the Veteran had clinically significant tinnitus that was related to military service.

At his hearing, the Veteran testified that his tinnitus has continued on and off since its onset during service in 1972.  T. at 5.

Based on a review of the evidence, the Board finds that service connection for tinnitus is warranted.  The evidence shows that the Veteran currently has tinnitus and had in-service acoustic trauma.  When affording him the benefit-of-the-doubt, the evidence supports a finding of a nexus between his tinnitus and his military service.

Of particular importance to the Board is the Veteran's testimony.  The Veteran is competent and credible to report that his tinnitus began in service and that it has persisted since service.  Although the examiner provided a negative nexus opinion, the fact that the Veteran reported that his tinnitus had its onset in service is sufficient to support a finding of service connection.  There is no evidence to contradict the Veteran's assertions that the onset of his tinnitus began in service.  While the Veteran could not recall the onset at the time 2004 examination, such does not necessarily contradict the Veteran's later remembrance of when his tinnitus began.  There is nothing in the record to indicate that the Veteran is not credible to report that his tinnitus began in 1972.  

Thus, after considering all of the evidence of record, the Board concludes that a finding of service connection is warranted.  Service connection for tinnitus is, therefore, granted.


ORDER

Whether new and material evidence has been received to reopen a claim of service connection for hypertension is dismissed.

Entitlement to service connection for sleep apnea is dismissed.

Entitlement to service connection for cirrhosis of the liver is dismissed.

Entitlement to service connection for tinnitus is granted.  


REMAND


Regrettably, a remand is necessary for the remaining issues on appeal.  The Veteran was last afforded an examination for his PTSD in 2013 and for his bilateral hearing loss in 2011.  His testimony indicates that they disabilities may have worsened since those examinations.  Therefore, these issues must be remanded.  

Additionally, as regards the Veteran's bilateral hearing loss, a letter from N.S., M.D. received in September 2013 shows that an audiogram was performed.  However, a copy of such audiogram was not provided.  On remand, this should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate release of information forms where necessary, procure records of post-service treatment that the Veteran has received.  The Board is particularly interested in records of such treatment that the Veteran may have received from the Central Texas Healthcare System (HCS); from the Harris County Vet Center; from the Vet Center in Austin, Texas; and of an audiogram performed by Dr. N.S referenced in his letter.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All such available reports should be associated with the claims folder.

2.  After completing directive (1), accord the Veteran appropriate VA examinations to determine the current level of severity of his service-connected psychiatric and bilateral hearing loss disabilities.  His claims file, including a copy of this remand, must be made available to the examiners for review in connection with the examinations.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.  

A.  For the Veteran's PTSD, all pertinent psychiatric symptoms found should be noted in the examination report.  The examiner should comment on the extent to which the Veteran's PTSD impairs his occupational and social functioning.  

B.  For the Veteran's bilateral hearing loss, the examiner should provide a description of the effects of the Veteran's bilateral hearing loss disability on his ability to function. 

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner must resort to speculation to render the requested opinions, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

3.  Ensure that the examination reports comply with (answer the questions posed in) this Remand.  If any report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

4.  Then, readjudicate the issues remaining on appeal.  If any benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Nathaniel J. Doan 
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


